28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony OJO, Petitioner Appellant,v.WARDEN, FEDERAL CORRECTIONAL INSTITUTE, Butner;  Bureau ofPrisons, Respondents Appellees.
No. 94-6007.
United States Court of Appeals, Fourth Circuit.
July 18, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-93-512-BO)
Anthony Ojo, appellant Pro Se.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Ojo v. Warden Fed.  Correctional Institute, No. CA-93-512-BO (E.D.N.C. Dec. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellant's "Petition for Writ of Mandamus" and "Petition for Mandatory Injunction" filed in the district court are now moot